Mr. Justice O’Connor specially concurring: I agree with the conclusion reached in the opinion but not in all that is said. “The value of legal services will oftentimes depend upon a variety of considerations, such as the skill and standing of the person employed, the nature of the controversy, the character of the questions at issue, the amount or importance of the subject-matter of the suit, the degree of responsibility involved in the management of the cause, the time and labor bestowed.” Louisville N. A. & C. Ry. Co. v. Wallace, 136 Ill. 87, 93. To hold that in proving the reasonable value for legal services it is proper to admit in evidence the briefs and abstract of the case in which the services were rendered and which were filed in our Supreme Court, is, in my opinion, wholly unwarranted. Juries are made up of laywomen and laymen and it is obvious they would not be able to determine the legal value of services rendered by counsel and would be but little enlightened by the reading of the brief prepared and filed by him in the Supreme Court. The brief and abstract were clearly inadmissible. In my opinion, the proper way to prove the value of legal services in such a situation is to call a qualified lawyer who had examined the record, abstract and briefs, to give his opinion as to what such services were reasonably worth, bearing in mind all the things mentoned in the quotaton from the Wallace case.